       Case 4:18-cr-06017-EFS    ECF No. 87    filed 08/11/21    PageID.352 Page 1 of 2


                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
1                                                           EASTERN DISTRICT OF WASHINGTON



2                                                               Aug 11, 2021
                                                                 SEAN F. MCAVOY, CLERK
3

4

5
                          UNITED STATES DISTRICT COURT
6                        EASTERN DISTRICT OF WASHINGTON

7

8    UNITED STATES OF AMERICA,                  No.    4:18-CR-6017-EFS-1

9                             Plaintiff,
                                                ORDER CONTINUING
10               v.                             SUPERVISED RELEASE HEARING
11
     JOEY JOSE LOPEZ,
12
                              Defendant.
13

14

15         On July 23, 2021, Defendant Joey Jose Lopez appeared before Magistrate

16   Judge Dimke regarding the U.S. Probation Office’s allegation that Defendant

17   violated conditions of supervised release. Defendant was ordered to appear before
18
     this Court for a supervised release (SR) hearing on August 24, 2021. The Court,
19
     however, must reset the hearing to August 31, 2021. Accordingly, the Court now
20
     enters the following scheduling Order.
21

22         IT IS HEREBY ORDERED:

23         1.    The August 24, 2021 supervised release hearing is RESET to August

24               31, 2021, at 11:00 a.m. in RICHLAND.
25
           2.    The SR hearing is scheduled to last for thirty (30) minutes. If counsel
26
                 believes that the hearing will last longer, counsel shall contact the



     ORDER REGARDING SCHEDULE FOR SR HEARING - 1
       Case 4:18-cr-06017-EFS      ECF No. 87    filed 08/11/21   PageID.353 Page 2 of 2




1                 Courtroom Deputy at (509) 943-8174 within seven (7) days of the
2
                  date of this Order to request additional time.
3
           3.     The U.S. Probation Office shall file its recommendation, with
4
                  disclosure limited to the Court only, by August 24, 2021.
5
           4.     Counsel shall file any material to be considered at the supervised
6

7                 release hearing by August 19, 2021. Counsel are limited a single

8                 memorandum of points and authorities, not to exceed 5 pages.
9          5.     Counsel shall file any responsive memorandum, not to exceed 5 pages,
10
                  by August 23, 2021.
11
           6.     No other pleadings shall be filed without the advance permission of
12
                  the Court.
13

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   to provide copies to counsel, the U.S. Probation Office, and the U.S. Marshals

16   Service.
17
           DATED this 11th day of August 2021.
18

19
                                       EDWARD F. SHEA
20                             Senior United States District Judge
21

22

23

24

25

26



     ORDER REGARDING SCHEDULE FOR SR HEARING -
     2
